                                           Case 4:19-cv-04220-HSG Document 2 Filed 07/23/19 Page 1 of 2




                                   1                                UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4
                                        HERNDON, ET AL,
                                   5                                                        Case No. 4:19-cv-04220-HSG
                                                       Appellant,
                                   6
                                                v.
                                   7
                                        PG&E CORPORATION, ET AL,
                                   8
                                                       Appellee.
                                   9

                                  10

                                  11   RE: PG&E Corporation, et al

                                  12          Bankruptcy Case: 19-30088
Northern District of California
 United States District Court




                                  13          Adversary No.: 19-3005

                                  14          BAP No.: n/a

                                  15          Appellant: 19-03005

                                  16      The appeal has been assigned the following case number, 4:19-cv-04220-HSGbefore the
                                       Honorable Haywood S. Gilliam, Jr. .
                                  17
                                           When the parties have perfected the record on appeal in accordance with the federal and local
                                  18   bankruptcy rules, the Bankruptcy Court will transmit to this court either the record or a notice that
                                       the record is available electronically.
                                  19
                                          Pursuant to the federal and local bankruptcy rules, unless the assigned District Judge orders
                                  20   otherwise, briefs in this matter shall be due in accordance with the following schedule:
                                          Appellant’s principal brief: no more than 30 days after docketing of notice that the record has
                                  21
                                       been transmitted or is available electronically on the District Court’s docket.
                                  22        Appellee’s principal and response brief: no more than 30 days after service of appellant's brief.
                                       If the appellee has filed a cross-appeal, the brief of appellee shall contain both the issues and
                                  23
                                       arguments pertinent to the cross-appeal and the response to the appellant’s brief.
                                  24      Appellant’s response and reply brief: no more than 30 days after service of appellee’s brief.
                                  25       Appellee’s reply brief: no more than14 days after service of the appellant’s response and reply
                                       brief, but also no more than 7 days before scheduled argument.
                                  26
                                          Briefs shall be in compliance with Bankruptcy Rules 8014-8018, as applicable.
                                  27

                                  28
                                           Case 4:19-cv-04220-HSG Document 2 Filed 07/23/19 Page 2 of 2




                                   1   Pursuant to B.L.R 8019-1, upon completion of the briefing, the assigned District Judge will set a
                                       date for oral argument, unless the judge determines that oral argument is unnecessary under the
                                   2
                                       Bankruptcy Local Rules; in that case, the matter will be deemed submitted for decision.
                                   3

                                   4
                                       Dated: 7/23/2019                              For the Court
                                   5
                                                                                     Susan Y. Soong, Clerk
                                   6

                                   7                                                  By: Sandy Nunes
                                                                                      Deputy Clerk
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                    2
